The Court having considered Appellees' Motion to Dismiss Appeal, and good cause appearing therefore IT IS ORDERED that the above-captioned appeal is hereby DISMISSED on the grounds that it is an interlocutory appeal and that there is no provision for interlocutory appeals under the Navajo Court Rules of Appellate Procedure. See Thompson v. G.E.C.C., 1 Nav.R. 234 (1977) and Todachine v. Navajo Tribe, 1 Nav.R. 245 (1977) and Rule 2(c) Rules of Appellate Procedure.
Jerome McCabe
Acting Chief Justice of the Navajo Nation